Citation Nr: 1009140	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-22 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of a total disability rating 
for compensation based on individual unemployability based on 
his prostate cancer but he does not have additional 
disability independently ratable at 60 percent nor is he 
shown to be permanently housebound as the result of service-
connected disability.

2.  Although the competent evidence of record reflects that 
the Veteran requires assistance with a number of his 
activities of daily living such as dressing and management of 
benefits payments, the evidence establishes that such need is 
not the result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation at the 
housebound rate or based on the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114(l), 
1114(s), 1502(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a need for special monthly 
compensation based on the need for the regular aid and 
attendance of another person or by reason of being 
housebound.

Special monthly compensation is payable to a Veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  Special monthly compensation is also payable 
where the Veteran has a single service-connected disability 
rated as 100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or (2) is permanently housebound.  
This requirement is met when the Veteran is substantially 
confined to his dwelling and the immediate premises, or if 
institutionalized, to the ward of clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The following criteria will be considered in determining the 
factual need for regular aid and attendance: the inability of 
a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without such aid, 
such as supports, belts, lacing at the back, etc.); the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
his condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless as to 
be in need of regular aid and attendance will not be based 
solely on an opinion that the appellant's condition is such 
that it would require him to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

Housebound status

The Veteran currently has the following service-connected 
disabilities:  residuals of prostate cancer, associated with 
herbicide exposure, rated as 60 percent disabling; erectile 
dysfunction with penile deformity, rated as 20 percent 
disabling; bilateral hearing loss, rated with a 
noncompensable rating; and healed laceration scar of the 
right little finger, rated with a noncompensable rating.  The 
combined rating for service-connected disabilities is 70 
percent.  The record also shows that the Veteran was granted 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  

In this connection, the Board points out that very recently, 
in November 2009, VA's General Counsel withdrew its previous 
determination in VAOPGCPREC 6-99 (June 7, 1999), which had 
held that a TDIU claim for a particular service-connected 
disability may not be considered when a schedular 100 percent 
rating is already in effect for another service-connected 
disability; and had held that no additional monetary benefit 
would be available if a veteran had a schedular 100 percent 
disability rating for a service-connected disability and a 
TDIU rating for another, separate disability.

In light of the precedent of the U.S. Court of Appeals for 
Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 
(2008), the General Counsel withdrew VAOPGCPREC 6-99 in 
November 2009.  The Court in Bradley concluded that it is 
possible for a veteran to be awarded TDIU based on a single 
disability and receive additional schedular disability 
ratings for other conditions that are rated as 60 percent 
disabling.  

In the present case, there is no dispute as to the fact that 
the Veteran is not in receipt of service connection for a 
disability rated as 100 percent disabling under the rating 
schedule.  While the Veteran was granted a total disability 
rating for compensation based on individual unemployability 
apparently due to residuals of prostate cancer, the Veteran 
still does not have additional service-connected disability 
or disabilities rated at 60 percent beyond the residuals of 
prostate cancer used to grant TDIU.  Id.  Therefore, inasmuch 
as he does not meet the first legal criterion for housebound 
status, his claim for SMC at a housebound rate must be 
denied.  Moreover, the evidence does not show that the 
Veteran is permanently housebound as a result of service-
connected disabilities.  The Veteran reports that he attends 
church several times a week and the medical evidence 
indicates that he is able to take brief excursions.  
Moreover, the VA examiner in September 2009 opined that he is 
not substantially confined to his dwelling or immediate 
premises due to service-connected disabilities.   

Aid and attendance

A medical statement for aid and attendance dated in June 2004 
was filled out and signed by the Veteran's physician.  The 
physician noted that the Veteran was able to drive a car, 
limited; walk for 50 feet at a time; care for the needs of 
nature; feed himself; get out of his hospital bed; get out of 
doors, limited; and take brief excursions from home for about 
two hours.  The Veteran was unable to travel, having to stop 
and change his diapers often; dress himself as he was unable 
to put on socks and shoes; bathe himself, needing help 
getting in and out of the tub; and remain out of bed all day, 
stating that the Veteran suffered from pain in the groin area 
if he got up too much.  The diagnosis provided by the 
physician was prostate cancer.  

Another report of examiner for aid and attendance received in 
July 2005 was filled out and signed by the Veteran's 
physician.  Diagnoses were permanent loss of bladder control 
and prostate cancer.  The Veteran lived at home and was not 
under care of a nurse or attendant.  The physician noted that 
the Veteran was able to walk no more than 50 feet, care for 
the needs of nature, feed himself, and get out of bed.  He 
noted that the Veteran was unable to drive a car, travel, 
dress himself, bathe himself, remain out of bed all day, and 
get out of doors.  For the examination the Veteran was unable 
to undress/dress without help.  

In September 2009 the Veteran was accorded a special aid and 
attendance examination.  During the examination the examiner 
noted that the Veteran arrived at the examination in a 
private car, he was not hospitalized, and was not permanently 
bedridden.  His best corrected vision was 5/100 in both eyes.  
The Veteran reported that he was incapable of managing 
benefit payments due to memory loss and was unable to protect 
himself from the hazards and dangers of his daily environment 
due to pain in his arms and swelling in his legs.  He stated 
that he was able to feed himself.  He reported bladder 
incontinence and used diapers.  He also reported an inability 
to perform self care.  He stated that he typically stayed in 
bed due to pain from arthritis.  He reported that he went to 
church twice a week and the doctor at least every six months.  
Physical examination revealed motor strength to be 4/5 in the 
right and left upper extremities due to neuromuscular 
weakness and pain.  The VA examiner reported that the 
Veteran's nonservice-connected weakness and pain rendered him 
unable to dress/ undress or keep himself clean.  The examiner 
noted that the Veteran's wife fastened his shirt and pants 
after the examination.  Motor strength was 4/5 in the right 
and left lower extremities due to neuromuscular weakness and 
pain.  There was no muscle atrophy or contractures noted.  
There was a mild deficit noted in balance and the Veteran 
used a cane to balance himself without difficulty.  The 
Veteran reported an inability to bear weight for long periods 
of time due to pain and swelling in the lower extremities.  

The examiner noted that the Veteran exhibited an inability to 
dress or undress himself completely or to keep himself 
ordinarily clean and presentable due to the non-service 
connected disability of gout.  The Veteran was not in need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid.  The examiner stated that the Veteran's 
neurogenic bladder put him at risk for an inability to attend 
to the wants of nature.  It was noted that the Veteran's 
weakness and pain were due to the Veteran's non-service 
connected conditions of osteoarthritis and gout.  The 
examiner opined that the Veteran would be able to protect 
himself from the hazards or dangers of his daily environment 
and that he was not substantially confined to his dwelling or 
immediate premises due to service-connected disabilities.  

While the September 2009 examiner concluded that the Veteran 
demonstrated an inability to dress or undress himself 
completely or keep himself ordinarily clean and presentable, 
he stated that it was due to non-service connected 
disabilities.  These include gout, osteoarthritis of the 
knees and left ankle, degenerative disc disease of the lumbar 
spine, and cervical disc disease.  Although the June 2004 
statement for aid and attendance found the Veteran unable to 
travel, dress, bathe, and remain out of bed all day, the 
physician did not address the impact of the Veteran's 
nonservice-connected conditions on these inabilities.  While 
the physician in the July 2005 statement for aid and 
attendance diagnosed the Veteran with permanent loss of 
bladder due to prostate cancer, he found the Veteran able to 
care for the needs of nature.  

In evaluating the probative value of the September 2009 VA 
examination findings, the Board notes that the opinions 
provided in the report were made following an examination of 
the Veteran as well as a review of the claims file, including 
the June 2004 and July 2005 reports for aid and attendance.  
More importantly, the September 2009 VA examination report 
discussed the functional impact of the Veteran's nonservice-
connected disabilities and the impact of these conditions on 
the Veteran's need for the regular aid and assistance of 
another person.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  In light of the thoroughness of the 
examination and opinions provided, the Board will afford them 
significantly more probative weight in its determination than 
the opinions without rationale provided in the June 2004 and 
July 2005 reports for aid and attendance based on the 
service-connected disabilities.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence).   

With regards to the factors enumerated in 38 C.F.R. § 3.352, 
the Board notes that the above evidence addressed whether the 
Veteran's service-connected disabilities result in an 
inability to dress or undress himself, an inability to keep 
himself ordinarily clean and presentable, an inability to 
feed himself, or an inability to attend to the wants of 
nature.  Although the VA examiner did state he was at risk of 
not being able to attend to the wants of nature due to the 
neurogenic bladder, he was not assessed as being unable to 
attend to the wants of nature.  The Veteran does wear diapers 
and sleeps on a hospital bed so as not to get his wife's 
mattress wet.  Sometimes the diapers leaked and his wife 
would get up to help him change himself or his sheets.  As 
was noted in the VA examination report, the Veteran's 
nonservice-connected conditions result in weakness and 
inability or difficulty in performing certain tasks.  In 
addition, the Veteran does not have a special prosthetic or 
orthopedic appliance which might require frequent need of 
adjustment.  As for any need or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the Veteran from hazards or dangers incident to 
his daily environment, the record, as discussed above, 
indicated that the Veteran would be able to protect himself 
from the hazards or dangers of his daily environment and that 
he was not substantially confined to his dwelling or 
immediate premises due to service-connected disabilities.  
And although some assistance was warranted, especially with 
activities such as dressing and undressing, the evidence does 
not show that his ability to perform these activities is 
impacted by his service- connected disabilities.   

The Board recognizes that the Veteran believes his current 
inability to dress or undress himself or feed himself is 
related to his service-connected disabilities.  Recently, the 
Federal Circuit issued Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), which stated that 38 U.S.C. § 1154(a) 
requires that the VA give due consideration to all pertinent 
medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his service-connected disabilities 
necessitate the need for aid and attendance of another 
person.  The Board also believes that the Veteran is sincere 
in expressing his opinion with respect to impact of his 
service-connected conditions.  

However, as discussed above the Board has assigned the 
greatest weight to the VA medical professional statement 
which indicated the Veteran's need for regular care is 
related to non-service connected disabilities.  The Board has 
considered the benefit- of-the-doubt rule; however, a 
preponderance of the evidence is against the assignment of a 
SMC based on a need for regular aid and attendance.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Thus, the claim must be denied. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  In this case, the RO provided a letter which 
satisfies these criteria in July 2004.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and VA medical records have been obtained and 
associated with the claims file.  The Veteran was afforded a 
VA examination, the report of which is of record.  The VA 
examination is adequate as it assessed the Veteran's ability 
to care for himself in light of his service-connected 
disabilities.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or at the housebound 
rate is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


